Citation Nr: 0204574	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  98-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Albuquerque, New Mexico Regional Office (RO).  Service 
connection for PTSD was granted by rating decision of April 
1997, assigned a 30 percent evaluation.  The veteran 
perfected an appeal from the assignment of the initial rating 
for PTSD.  By rating action of March 2000, the RO increased 
the evaluation assigned to 50 percent, effective from March 
1995.  However, since the rating criteria provide for a 
higher evaluation for this disability, the appeal is 
continued.  Where there is no clearly expressed intent to 
limit an appeal, the RO is required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).

The Board remanded this matter in January 2001 for further 
development to include obtaining pertinent medical records 
and a VA psychiatrist's review of the clinical data 
associated with the veteran's claims file.  The Board notes 
that the remand directives were complied with and no further 
development is necessary for equitable adjudication of the 
veteran's claim.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. Panic attacks, depression, and other symptomatology 
associated with the veteran's PTSD are controlled generally 
by medication.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

While this veteran's claim on appeal was filed prior to the 
enactment of the VCAA, and notice of the same has not been 
given, the RO attempted to access all relevant clinical 
records and evidence otherwise for a fair adjudication of his 
claim.  As noted herein, all requested directives of the 
prior Remand were met and no further development in this case 
is required.  Essentially, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

I. Factual Background

In a rating decision dated in April 1997, the RO granted 
service connection for PTSD and assigned an evaluation of 
30 percent.  At that time, the RO considered the veteran's 
service medical records that revealed the veteran served in 
Vietnam, was wounded in combat, and received the Purple Heart 
award.  VA outpatient records dated in 1995 and 1996 are of 
record; primarily those records relate to a history of 
substance abuse.  

On VA psychiatric examination in October 1996, the veteran's 
symptoms included problems with falling asleep, flashbacks, 
and exaggerated startle response.  There was no evidence of 
anxiety, crying, loss of appetite, depression, or avoidance 
behavior.  The veteran stated he had unpleasant 
recollections, difficulty with concentration, and an isolated 
social life.  The veteran was not working because he had been 
incarcerated for drug trafficking and other heroin-related 
offenses.  At the time of the examination, the veteran was on 
parole.  He was able to do some small craft work for income.  
The veteran was receiving counseling for drug abuse and 
reported several hospitalizations due to substance abuse.  

The examiner noted a cooperative manner, fair eye contact, 
and no evidence of anxiety.  Fund of general information, 
attention, concentration, and calculating ability were 
intact.  He was able to recall one out of three words in a 
five minute span.  The diagnosis was PTSD; the veteran's 
Global Assessment of Functioning (GAF) score was 60, which 
represented moderate impairment in social and occupational 
function.  

In a January 1997 statement, a clinical social worker noted 
the veteran's psychosocial history and stated that the 
veteran had been unable to sustain any meaningful employment 
since separation from service due to his PTSD.  During the 
interview, the social worker noted that the veteran was 
tense, his tone was strained, and his attitude was guarded 
and suspicious, although he became more comfortable over 
time.  His thought process was sometimes confused with some 
flight of ideation.  His thought content was fearful with 
preoccupation; there was no suicidal or homicidal ideation.  
The veteran's emotional state was sad, angry, and depressed.  
Impulse control was poor with poor frustration tolerance.  
The veteran's concentration was easily distracted with short-
term memory impaired and poor insight as to his situation.  
The social worker diagnosed PTSD with persistent symptoms of 
increased arousal.  

In a VA outpatient treatment record dated in February 1997, 
it is noted that the veteran fit the criteria for a diagnosis 
of PTSD, but that it was difficult to assess the severity of 
the veteran's disorder due to his drug use.  

Detention Center records dated from February to December 1997 
in pertinent part reveal complaints of trouble sleeping and 
depression.

Bureau of Prison records extending from 1998 to 2001 disclose 
generally that the veteran regularly abused drugs and 
experienced symptoms associated with PTSD.  In several 
reports dated in April 1998, the veteran denied 
hallucinations or suicidal ideation and no anomalies were 
noted in reality testing.  He complained of sleep problems, 
memory problems, racing thoughts, loss of appetite, 
nightmares about his traumatic experiences in Vietnam, 
flashbacks, and feelings of hopelessness.  The veteran 
reported that he felt very detached and was anxious in large 
groups of people.  He agreed to seek psychological counseling 
if he experienced problems acclimating to the general 
population.  A GAF score of 40 was noted.

Lay statements describing the veteran's difficulties, dated 
in July 1998, are of record.

In an August 1998 report, the veteran reported rapid heart 
rate, anxiety upon awakening from nightmares, hypervigilance, 
and difficulties falling asleep.  The veteran reported that 
his symptoms had increased and that he was awakening from his 
dreams prior to witnessing his own death.  In an assessment 
done in October 1998, the interviewer noted that the veteran 
was oriented as to time, place, person, and situation.  His 
affect was within normal limits and his stream of thought was 
coherent, focused, and relevant.  At that time, the veteran 
denied any mental health concerns and demonstrated 
satisfactory adjustment to confinement in a special unit due 
to positive testing of heroin.  In a March 1999 report, the 
veteran reported increased nightmares and isolation.  He 
requested counseling.  

In a December 1999 clinical report, it is noted that the 
veteran took medication to help control his PTSD symptoms.  
He reported such symptoms as numbness, tingling, chest 
pressures, and sweaty palms associated with his anxiety 
attacks.  

In a rating decision dated in March 2000, the RO increased 
the rating for the veteran's PTSD from 30 percent to 
50 percent.  

In a May 2000 record from the Bureau of Prisons Mental Health 
Clinic, it is noted that the veteran had panic attacks once a 
month, but did not remember his past episode.  Before the 
attacks, the veteran stated that his heart would race.  On 
medication, the symptoms were generally controlled.  In a May 
2001 record, it is noted that there were no mental health 
concerns.  

Pursuant to Remand instructions, a VA psychiatric rendered an 
opinion in August 2001 as to the severity of impairment 
associated with the veteran's PTSD.  No examination was 
performed; the opinion was based on a review of the medical 
evidence of record.  The examiner reviewed the Bureau of 
Prison records, noting in particular the evidence two months 
post-incarceration in April 1998.  In an analysis of the 
record, the examiner reported that the veteran demonstrated 
some symptoms of PTSD when first incarcerated.  He was 
treated with Elavil and Propanolol and to control the panic 
attacks, he was then prescribed Paxil.  

The VA psychiatric reviewer noted that by May 2000 the 
veteran's panic attacks were somewhat under control.  His 
mood had improved; he had a good appetite, less anxiety, and 
better sleep.  He appeared to have less social anxiety and 
good peer relationships.  Overall, the examiner remarked that 
while not all of the criteria of PTSD were directly addressed 
in the clinical records, there was improvement indicated in 
the veteran's symptoms and overall psychiatric disorder.  
Panic attacks were occasional.  The GAF score assigned at 
that time was in the 51 to 60 range and the overall 
impairment was mild to moderate.  


II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2001).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  

Pursuant to the pertinent regulations, a 50 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2001).


III. Analysis

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip. 
op. at 9.  In this particular case, the veteran disagreed 
with the initial rating action in April 1997, at which time 
the RO granted service connection for PTSD and assigned a 
30 percent evaluation.  Pursuant to Fenderson, the Board has 
reviewed the record as a whole in arriving at a final 
determination as to the extent and severity of the veteran's 
psychiatric disorder.  Id.  

The Board has determined that under the facts of this case, 
the veteran's mental disability does not warrant more than 
the current 50 percent assigned.  Overall, the records 
reflect steady improvement in his symptomatology.  As noted 
herein, the primary source of records come from the Bureau of 
Prison Mental Health Clinic, given the veteran's indictment 
in March 1998.  From the first VA examination conducted in 
October 1996 to the latest clinical data gathered in May 
2001, the veteran's symptoms have been steadily controlled 
and monitored primarily with medication.  

In the VA psychiatrist's assessment in August 2001, it is 
noted that on review of the veteran's claims folder the 
veteran had displayed signs and symptoms of PTSD when first 
incarcerated in 1998.  Noted herein are such symptoms as 
difficulties with sleep, nightmares, recollections of 
traumatic events in Vietnam, depression, and panic attacks.  
Throughout time, the records disclose that medication 
addressed his symptoms, primarily the anxiety attacks and 
those symptoms associated therewith, and in the latest 
records dated from 2000 the veteran's symptoms are noted as 
mild or even to the extent of no present concern.  In this 
sense, the veteran's psychiatric disability does not rise to 
the level required for the next higher rating of 70 percent.  

In other words, the veteran has not provided evidence of such 
occupational and social impairment to the effect that it has 
interfered in work or family relationships, or affected his 
judgment, thinking, or mood.  He has denied suicidal or 
homicidal ideation, has not shown signs of obsessional 
rituals, has controlled his panic attacks, and there are no 
clinical data to substantiate depression, impaired impulse 
control, neglect of personal appearance, or difficulty in 
adapting to stressful circumstances.  In fact, the record 
discloses that the veteran had assimilated somewhat into his 
environment, even when he was placed in a separated unit and 
had acknowledged that he would seek counseling if he 
encountered difficulties in adapting.  Thus, overall, there 
are no objective data to support a 70 percent evaluation 
under these factual circumstances.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Moreover, while the Board recognizes the lay statements 
provided in the record, such statements do not constitute 
competent medical evidence to substantiate the veteran's 
claim for a higher rating.  The veteran's family and friends 
have provided statements of what they have observed relative 
to the veteran's behavior.  However, a lay person, untrained 
in the field of medical diagnostics, is incompetent to offer 
an opinion which requires specialized medical knowledge.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Neither the veteran nor 
his representative has offered any competent medical evidence 
in support of the claim on appeal; neither the veteran's 
statements, other lay statements, nor the representative's 
arguments constitute competent medical evidence because there 
is no indication that they have the medical training, 
expertise, or diagnostic ability to competently link the 
veteran's hospital course or medical or surgical treatment 
with subsequent symptomatology.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).

The Board has considered all potential applicable regulations 
and laws relevant to the veteran's assertions and issues 
raised in the record, and states the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim for an initial evaluation greater than 50 percent 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
The veteran's disability picture more nearly approximates the 
rating criteria associated with the current 50 percent rating 
and no more.  Therefore, the veteran's claim remains denied.  



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

